Citation Nr: 0429707	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, claimed as secondary to the service-
connected above the knee amputation of the right leg and 
arthritis of the left hip and knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
radiculopathy of the left arm, claimed as secondary to the 
service-connected above the knee amputation of the right leg 
and arthritis of the left hip and knee.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
radiculopathy of the right arm, claimed as secondary to the 
service-connected above the knee amputation of the right leg 
and arthritis of the left hip and knee.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1956.

In an August 1996 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for radiculopathy of the left and right 
arm with cervical disc disease.  The veteran was notified of 
that decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1996).  In June 2001 he claimed entitlement to service 
connection for a cervical condition and radiculopathy of the 
left and right arms, all of which were claimed to be 
secondary to the right leg amputation and arthritis in the 
left hip and knee.  In an August 2002 rating decision the RO 
again denied entitlement to service connection for those 
disorders.  The veteran perfected an appeal of the August 
2002 decision.

The Board notes that in the August 2002 decision the RO did 
not reference the prior denial of service connection for 
cervical disc disease, and denied service connection for a 
cervical spine disorder without addressing the issue of 
whether new and material evidence had been received to reopen 
a previously denied claim.  A review of the August 1996 
rating decision clearly shows, however, that in that decision 
the RO denied service connection for cervical disc disease, 
as well as radiculopathy of the left and right arms.  The 
veteran was provided a copy of the rating decision with the 
August 1996 notice informing him of the decision, which 
constitutes notice of the issues that were decided at that 
time.  The August 1996 decision is final, therefore, in 
denying service connection for a cervical spine disorder.  
See Ruffin v. Principi, 16 Vet. App. 12, 14 (2002) (in order 
for finality to attach to a decision, the veteran must 
receive notice of the decision and his right to appeal).  For 
that reason new and material evidence is required in order to 
address the substantive merits of the claim for service 
connection for a cervical spine disorder.  See 38 U.S.C.A. 
§ 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); 38 C.F.R. § 3.156 (2000).

The Board notes that in the August 1996 decision the RO 
denied service connection for the claimed disabilities by 
finding that the claim for service connection was not well 
grounded.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was enacted 
on November 9, 2000, eliminated the concept of a well-
grounded claim.  The veteran's representative contends that 
the enactment of the VCAA constituted a change in the 
intervening law pertaining to adjudication of claims for 
service connection, so that new and material evidence is not 
required to re-adjudicate the issues previously considered.

In Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994), 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the issue of new and 
material evidence does not apply if there is an intervening 
change in the law that creates a new basis of entitlement.  
The elimination of the concept of a well-grounded claim did 
not, however, create a new basis of entitlement--the 
requirements for establishing entitlement to service 
connection remain the same as they were prior to passage of 
the VCAA.  In addition, the VCAA specifically provides that 
nothing in the statute shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Although the VCAA did provide for the re-adjudication 
of any claim denied as not being well grounded after July 14, 
1999, see VCAA, § 7, subpart (b), the instant appeal was 
denied long before July 14, 1999.  The holding in Spencer 
cannot be applied, therefore, to allow consideration of the 
substantive merits of the claim for service connection in the 
absence of a finding that new and material evidence has been 
received.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA, which has been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
still pending before VA on that date.  See VAOPGCPREC 7-03.  
Because the veteran's claim was filed after November 2000, 
the provisions of the VCAA are applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  In a November 2001 notice the 
RO informed the veteran of the evidence required to establish 
service connection for a disability based on the disability 
having been incurred in service.  This letter did not advise 
the veteran regarding the need for new and material evidence 
to be submitted.  Additionally, the RO has not informed him 
of the criteria for establishing service connection based on 
the claimed disorder being secondary to a service-connected 
disability.  The Board finds, therefore, that remand of the 
case is required.

The Board notes that the veteran's representative has 
asserted that VA has failed to assist the veteran in 
developing the evidence in support of his claim, in that a 
January 2002 medical opinion regarding the claimed nexus 
between the cervical disc disease and resulting bilateral 
radiculopathy and the service-connected lower extremity 
disabilities was not adequate.  Because the veteran's request 
to reopen the previously denied claim was received prior to 
August 2001, however, VA has no duty to assist him in 
developing the evidence in support of his claim, in the 
absence of a finding that new and material evidence has been 
received.  See 38 U.S.C.A. § 5103(f) (West 2002); Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342; 38 C.F.R. 
§ 3.159(b) and (c) (2003).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  Specifically, the RO should 
provide another VCAA letter informing the 
veteran of what constitutes new and 
material evidence, and what is necessary 
to substantiate a claim for secondary 
service connection.

2.  If the above-requested development 
results in the receipt of additional 
evidence, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


